—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about February 25, 1993, which dismissed the action as against defendant Montefiore Hospital for lack of personal jurisdiction, unanimously affirmed, without costs.
No issue of fact exists concerning the delivery of process by plaintiff’s process server to a person who was not authorized to receive service of process for defendant Montefiore Hospital. Nor is there any factual support in the record for plaintiff’s claim that the process server was misled into delivering the process to the wrong person or that defendant otherwise willfully attempted to evade service. We have considered plaintiff’s other arguments for claiming jurisdiction and find them to be without merit. Concur — Sullivan, J. P., Ross, Asch, Rubin and Tom, JJ.